 

Docunr

488-
Docul

-cr-O bass

Cage tit 6-cr- LA

LAW OFFICE OF

BENJAMIN SILVERMAN

224 WEST 30TH ST., SUITE 302
NEW YORK, NY 10001

By ECF and Email

Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

U.S. v. Lee

16 Cr.

Your Honor:

I represent Leonard Sterling in the a
request that Mr. Sterling be permitted to fil
release no later than September 4, 2020, w
government consents and requests that its ¢
proposed schedule will provide counsel an

nent 229 Filed 08/28/20 Page 1of1
ment 228 Filed 08/27/20 Page 1 of 1 |

TEL (212) 203-8074
FAX (646) 843-3938
Benjamin@bsilvermanlaw.com

MEKO RASH ry
Cin ohgeb

August 27, 2020

pnard Sterling,

488 (LAK)

bove-captioned case and I write respectfully to
€ a new, counseled motion for compassionate
hich is one week from tomorrow. The
)pposition be due on September 18, 2020. The
opportunity to continue collecting certain

materials that will support Mr. Sterling’s application and assist the Court’s determination.

For the foregoing reasons, I respectfully request that the Court endorse this letter

to allow counsel to file a new compassional
government to respond by September 18. T

R

/

B

cc: AUSA Drew Skinner (by ECF)
Leonard Sterling (by U.S. mail)

te release motion by September 4 and the
hank you for your consideration.

espectfully submitted,

Benjamin Silverman
enjamin Silverman

CranS -
Cow veel éhodd we arn

wy S mass Ge
1412 Gi pes wee cre

sg

sl

Yaw

 

2 Zls
b/y8/-0 2-0

 
